Citation Nr: 0947664	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-38 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a non-VA medical facility from April 10, 2007 to 
April 12, 2007.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty to 
include the period from July 1986 to September 1991 and from 
June 2003 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2007 of the 
Department of Veterans Affairs (VA) Medical Center in 
Portland, Oregon.  

The Board notes that in a letter to Congress, the Veteran's 
private doctor, Dr. Gingrich, from Gorge Urology PC, 
indicated that he did not receive the determination dated in 
August 2007 denying the claim on appeal along with 
notification of appeal rights.  A review of the file shows 
that the determination dated August 2007 was sent to Gorge 
Urology.


FINDINGS OF FACT

1. From April 10, 2007 to April 12, 2007, the Veteran 
received in-patient care by Gorge Urology PC, a non-VA 
medical facility, for which he incurred medical expenses.

2. At the time of treatment at the non-VA facility, the 
Veteran's condition stabilized and the left ureteral stone 
was not a continued medical emergency of such nature that the 
Veteran could not have been safely discharged or transferred 
from the Mid-Columbia Medical Center to a VA or other Federal 
facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred at a non-VA medical facility from April 10, 
2007 to April 12, 2007, have not been met.  38 U.S.C.A. § 
1725 (West 2002 & Supp. 2009); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA provided post-adjudication VCAA notice by letter, dated in 
October 2007.  The appellant was notified of the evidence 
needed to substantiate the claim, namely evidence showing 
treatment was of an emergent status and that delay in 
presenting treatment would have been hazardous to life or 
health.  The appellant was notified that he could submit 
evidence.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

Regarding the VCAA notice as to the provisions for the 
effective date of the claim and for the degree of disability 
assignable, the claim involves a one-time payment or 
reimbursement of medical expenses in which no effective date 
or disability rating is awarded as a matter of law.  
Therefore, there is no possibility of any prejudice to the 
Veteran with respect to any content error.  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as on the same day the Veteran was provided 
with VCAA notice, which is October 25, 2007, the claim was 
readjudicated as evidenced by the statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  Further, the timing defect was cured without 
prejudice to the Veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  As the timing error did not affect 
the essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the Veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.



Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there was an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).



Factual Background

Records from Mid-Columbia Medical Center show that on April 
7, 2007, the Veteran was admitted for ureterolithiasis with 
intractable flank pain.  On April 9, 2007, the assessment was 
left ureteral 4 mm stone.  The examiner indicated the Veteran 
was going to be transferred to the VA hospital, however a bed 
was not available.  On April 10, 2007, the records continued 
to document that the Veteran requested a transfer to a VA 
hospital when he was admitted on arrival on April 7, 2007 but 
a bed was unavailable.  The treatment options were discussed 
with the Veteran, as well as continued observation or 
transfer to a VA facility and the Veteran chose to proceed 
with ureteroscopic intervention.  On April 11, 2007, the 
Veteran underwent a left ureteroscopic laser lithotripsy and 
placement of indwelling left ureteral stent.  The 
preoperative and postoperative diagnoses were left distal 
ureteral calculus and left hydronephrosis.  

In April 2007, a determination was made by VA that the 
Veteran met all of the condition for payment by VA for 
emergency medical services under 
38 C.F.R. § 17.1002 and 17.1003 for the episode of care 
provided by Gorge Urology on April 10, 2007.  

In a letter dated in May 2007, the Veteran's private doctor, 
Dr. Gingrich, indicated that the "(V)eteran was stable for 
transfer (perhaps by ambulance)", however the VA hospital 
advised that beds were not available and the transfer was not 
accepted.  Dr. Gingrich further noted that his office 
contacted VA on April 11, 2007 and was advised that the 
procedure would be covered.  After the surgery on April 11, 
2007, the Veteran's pain was immediately relieved.  

A telephone log from Mid-Columbia Medical Center shows that 
from April 8, 2007 to April 11, 2007 beds were not available 
at the VA hospital.  



Analysis

A review of the claims folder shows the Veteran's is not 
service connected for a kidney disorder to include ureteral 
stone and thus the criteria under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1002 are applicable.  

The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health and until such time as the veteran can be 
transferred safely to a Department facility or other Federal 
facility.  

Under 38 C.F.R. § 17.1002, implementing the Veterans 
Millennium Health Care and Benefits Act, the requirement that 
the claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized).  38 C.F.R. 
§ 17.1002(d).

The evidence shows the Veteran could have been transferred to 
a VA facility and was stabilized, as his doctor in a letter 
dated in May 2007, stated the Veteran was stable for 
transfer, however the VA hospital was unable to accept him.  

As payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility is 
authorized only if all conditions under 38 C.F.R. § 17.1002 
are met, and as a emergency medical condition under 38 C.F.R. 
§ 17.1002 has not been demonstrated, as the Veteran was 
stabilized, VA cannot by operation of law pay or reimburse 
the Veteran for the emergency services.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to payment or 
reimbursement by VA for medical services for a nonservice-
connected disability incurred at Mid-Columbia Medical Center 
for inpatient care by Gorge Urology PC, from April 10, 2007 
to April 12, 2007 under 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 is not warranted.  


ORDER

Payment or reimbursement for medical expenses incurred at a 
non-VA medical facility from April 10, 2007 to April 12, 
2007, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


